

EXHIBIT 10.2


TITAN MACHINERY INC.
NON-EMPLOYEE DIRECTOR COMPENSATION PLAN
1.Purpose. This Non-Employee Director Compensation Plan (the "Plan") is intended
to attract highly-qualified individuals to serve as Non-Employee Directors of
Titan Machinery Inc. (the "Company") and to provide Non-Employee Directors with
incentives and rewards that motivate superior oversight and protection of the
Company’s business.
2.    Administration. The Plan shall be administered by the Compensation
Committee of the Board of Director of the Company (“Compensation Committee”)
which shall have the authority to construe and interpret the Plan, prescribe,
amend and rescind rules relating to the Plan's administration and take any other
actions necessary or desirable for the administration of the Plan. The
Compensation Committee may correct any defect or supply any omission or
reconcile any inconsistency or ambiguity in the Plan. The decisions of the
Compensation Committee shall be final and binding on all persons. All expenses
of administering the Plan shall be borne by the Company.
3.    Eligibility. Each Non-Employee Director shall be eligible to receive the
compensation provided hereunder. Directors who are also employees of the Company
do not receive additional compensation for service as a director and shall not
be eligible to participate in the Plan.
4.    Cash Compensation.
A.Board Member Annual Retainer. Each Non-Employee Director who is elected or
appointed to the Board at an annual meeting of shareholders shall receive an
annual retainer for the Board term that commences on election or appointment at
such meeting. The amount of the annual retainer shall be as determined by the
Board from time to time. The current annual retainer is stated on Exhibit A
hereto, as amended from time to time.
A Non-Employee Director who is appointed or elected to the Board after the
annual meeting of shareholders shall receive a pro-rated portion of the annual
retainer for the Board term based on the number of complete days/months of the
Board term during which the Non-Employee Director serves as a member of the
Board, unless otherwise determined by the Compensation Committee.

1

--------------------------------------------------------------------------------



B.Committee Chair Annual Retainer. Each Non-Employee Director who is appointed
to serve as a Committee Chair shall receive a Committee Chair annual retainer
for the Board term that commences in appointment at such meeting. The amount of
the Committee Chair annual retainer shall be as determined by the Board from
time to time. The current annual retainers for the Committee Chair positions are
stated on Exhibit A hereto, as amended from time to time.
A Non-Employee Director who is appointed as a Committee Chair after the annual
meeting of shareholders shall receive a pro-rated portion of the Committee Chair
annual retainer for the Board term based on the number of complete days/months
of the Board term during which the Non-Employee Director serves as the
applicable Committee Chair, unless otherwise determined by the Compensation
Committee.
C.Lead Director Annual Retainer. If a Non-Employee Director is appointed to
serve as the Lead Director he/she shall receive a Lead Director annual retainer
for the Board term that commences in appointment at such meeting. The amount of
the Lead Director annual retainer shall be as determined by the Board from time
to time. The current annual retainer for the Lead Director is stated on Exhibit
A hereto. A Non-Employee Director who is appointed as a Lead Director after the
annual meeting of shareholders shall receive a pro-rated portion of the Lead
Director annual retainer for the Board term based on the number of complete
days/months of the Board term during which the Non-Employee Director serves as
the Lead Director, unless otherwise determined by the Compensation Committee.
D.Form of Payment of Annual Retainers.  Except as otherwise provided herein, all
annual retainers shall be paid in cash, in arrears, in equal quarterly
installments (the "Quarterly Payment Dates"). Any pro-rated portion of any
annual retainer for any quarter shall be payable on the next regularly scheduled
Quarterly Payment Date.
5.    Equity Compensation.
A.Source of Shares. All grants of equity awards contemplated by this Plan shall
be issued under the 2014 Equity Incentive Plan (“EIP”), subject to all of the
terms and conditions thereof and only to the extent that shares remain available
for issuance under the EIP. The terms of the EIP are incorporated into this Plan
with respect to any equity awards paid hereunder. In the event of any
inconsistency between the EIP and this Plan with respect to the equity awards,
the terms of the EIP shall control. The Plan does not constitute a separate
source of shares for the granting of any equity awards hereunder.

2

--------------------------------------------------------------------------------



B.Restricted Stock Awards. Each Non-Employee Director who continues as a member
of the Board following the annual meeting of shareholders will receive an annual
award of restricted stock awards (“RSA”) in such amounts as determined by the
Board from time to time calculated by dividing the dollar value of the RSAs by
the fair market value of a share on the grant date, rounded to the nearest whole
share. The RSAs shall be granted pursuant to the terms of the EIP and a
Restricted Stock Award Agreement (“Award Agreement”) between the Non-Employee
Director and the Company. The RSA shall be granted as of the date of the annual
shareholder meeting as compensation for the next 12 months of service, and shall
vest on the date of the following annual shareholder meeting, or such other
grant or vesting dates as determined by the Compensation Committee. Other terms
and conditions of the RSA shall be determined by the Compensation Committee, as
stated in the Award Agreement.
C.Settlement of RSAs. Promptly following the vesting date, the Company shall
issue and deliver to the Non-Employee Director one share for each outstanding
vested RSA.
D.Pro-rated RSA Annual Awards. Any Non-employee Director who becomes a director
between annual meetings of shareholders shall receive a pro-rated annual award
of RSAs for the Board term during which he or she joined the Board based on the
number of complete months and days to be served during the Board term. Any such
pro-rated annual award shall be granted on the effective date of the appointment
or such other date as determined by the Compensation Committee, and shall vest
as of the following annual meeting of shareholders.
6.    Reimbursement of Expenses. The Company shall reimburse each Non-Employee
Director for his or her reasonable business expenses incurred in connection with
the performance of his or her duties, including reasonable travel and other
expenses incurred by the Non-Employee Director to attend Board and Committee
meetings. Each Non-Employee Director shall provide to the Company such receipts
and other records related to such reimbursable expenses as the Company may
require.
To the extent that any reimbursement under the Plan provides for a deferral of
compensation under Section 409A of the Internal Revenue Code of 1986 (the
“Code”), (a) the amount eligible for reimbursement in one calendar year may not
affect the amount eligible for reimbursement in any other calendar year; (b) the
right to reimbursement is not subject to liquidation or exchange for another
benefit; and (c) any such reimbursement of an expense must

3

--------------------------------------------------------------------------------



be made on or before the last day of the calendar year following the calendar
year in which the expense was incurred.
7.    General Provisions.
A.    Unfunded Obligations. The amounts to be paid to Non-Employee Directors
under the Plan are unfunded obligations of the Company. The Company is not
required to segregate any monies or other assets from its general funds with
respect to these obligations. Non-Employee Directors shall not have any
reference or security interest in any assets of the Company other than as a
general unsecured creditor.
B.    No Right to Continued Board Membership. Neither the Plan nor any
compensation paid hereunder will confer on any Non-Employee Director the right
to continue to serve as a member of the Board or in any other capacity.
C.    Nonassignment. Any and all rights of a Non-Employee Director respecting
payments under this Plan may not be assigned, transferred, pledged or encumbered
in any manner, other than by will or the laws of descent and distribution, and
any attempt to do so shall be void.
D.    Successors and Assigns. The Plan shall be binding on the Company and its
successors and assigns.
E.    Entire Plan. This Plan constitutes the entire plan with respect to the
subject matter hereof (other than matters covered by the EIP and supersedes all
prior plans with respect to the subject matter hereof.
F.    Compliance With Law. The obligations of the Company with respect to
payments under the Plan are subject to compliance with all applicable laws and
regulations.
G.    Term of Plan. This Plan will remain in effect until it is revised or
terminated by further action of the Board.
H.    Termination and Amendment. The Board may at any time amend or modify this
Plan in whole or in part. Notwithstanding the foregoing, no amendment or
termination of the Plan may impair the right of a Non-Employee Director to
receive any amounts accrued hereunder prior to the effective date of such
amendment or termination.

4

--------------------------------------------------------------------------------



I.    Applicable Law. The law of the State of North Dakota shall govern all
questions concerning the construction, validity and interpretation of the Plan,
without regard to such state's conflict of law rules.
J.    Section 409A. The Plan is intended to comply with the requirements of
Section 409A of the Code, to the extent applicable, and shall be interpreted
accordingly. Notwithstanding the foregoing, the Company makes no representations
or covenants that any compensation paid or awarded under the Plan will comply
with Section 409A.
K.    Withholding. To the extent required by applicable federal, state or local
law, a Non-Employee Director must make arrangements satisfactory to the Company
for the payment of any withholding or similar tax obligations that arise in
connection with the Plan.
L.    Severability. If any provision of the Plan shall for any reason be held to
be invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provision hereof, and the Plan shall be construed as if such
invalid or unenforceable provision were omitted.
M.    Headings. The headings of sections herein are included solely for
convenience and shall not affect the meaning of any of the provisions of the
Plan.


Adopted 6/4/2015

5

--------------------------------------------------------------------------------



EXHIBIT A
TO
NON-EMPLOYEE DIRECTOR COMPENSATION PLAN








Director Retainer
$50,000
Lead Independent Director
$15,000
Audit Committee Chair
$25,000
Governance & Compensation Committee Chairs
$10,000
Restricted Stock*
$70,000
* The actual number of shares delivered will be determined based upon the
closing market price of Titan’s stock on the date of the Annual Meeting




1